15971971DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 08/09/2022 was entered with pending Claims 1, 4-13, 16-22 and cancelled claims 2-3, 14-15. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device, wherein the position and/or orientation define a pose, and wherein controlling the creation comprises: identifying an accuracy of the pose that was determined, wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose, and comparing the pose quality to a predetermined threshold; and based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.
Claims 4-12 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 13 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
based on the position and/or orientation that was determined, controlling creation of the 3D representation of the subject from the data captured by the sensor device, wherein the position and/or orientation define a pose, and wherein controlling the creation comprises: identifying an accuracy of the pose that was determined, wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose, and comparing the pose quality to a predetermined threshold; and based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.
Claims 16-20 are dependent upon Claim 13 and are therefore allowable.

Independent Claim 21 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
based on the position and/or orientation that was determined, controlling creation of the 3D representation of the subject from the data captured by the sensor device, wherein the position and/or orientation define a pose, and wherein controlling the creation comprises: identifying an accuracy of the pose that was determined, wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose, and comparing the pose quality to a predetermined threshold; and based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.

Independent Claim 22 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device , wherein the position and/or orientation define a pose, and wherein controlling the creation comprises: identifying an accuracy of the pose that was determined, wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose, and comparing the pose quality to a predetermined threshold; and based on the accuracy of the pose, transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667